Citation Nr: 0126734	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  96-40 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected residuals of Hodgkin's disease.  




WITNESS AT HEARING ON APPEAL.  

The veteran








ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from December 1953 to July 
1976.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1996 of the RO 
that granted service connection and assigned a 30 percent 
rating for Hodgkin's disease, effective on April 18, 1995.  

In a rating decision of July 1997 the RO increased the 
veteran's rating for the service-connected Hodgkin's disease 
to 100 percent disabling from April 18, 1995 through October 
of 1995.  A 30 percent rating was then assigned, effective on 
November 1, 1995.  

In February 1997, the veteran appeared and gave testimony at 
a hearing before a Hearing Officer at the RO.  

The case was remanded by the Board for additional development 
of the record in January 1998.  



FINDINGS OF FACT

1.  The veteran's claim for service connection for Hodgkin's 
disease was received by the VA on April 18, 1995.  

2.  The veteran's Hodgkin's disease has been in complete 
remission since the cessation of chemotherapy in October 
1994.  

3.  The veteran's Hodgkin's disease has been asymptomatic 
since November 1995 and is not shown to be productive of 
general muscular weakness with loss of weight and chronic 
anemia; secondary pressure symptoms such as marked dyspnea, 
edema with pains and weakness of an extremity, or other 
evidence of severe impairment of general health.  

4.  Residual disability consistent with debilitating fatigue 
or other signs or symptoms productive of nearly constant and 
restricted routine daily activities to at least 75 percent of 
pre-illness levels or periods of incapacitation of at least 
four weeks duration has not been clinically demonstrated 
since November 1, 1995.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected residuals of Hodgkin's 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.88b including 
Diagnostic Code 6354 (2001), 4.117 including Diagnostic Code 
7709 (1995), 4.117 including Diagnostic Code 7709 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  

This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

It also includes new notification provisions.  Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Although this law was not in effect at the time of the 
adjudication by the RO of the veteran's claim for increase, 
the veteran has been informed of the law and regulations 
governing this issue in a June 1996 Statement of the Case and 
in subsequent Supplemental Statements of the Case.  

The veteran also provided detailed testimony about issue 
certified on appeal in a February 1997 hearing at the RO.  
Numerous attempts to obtain relevant clinical evidence, 
including the Board's June 1998 Remand, have resulted in 
obtaining considerable current clinical evidence regarding 
the service-connected residuals of Hodgkin's disease.  

There is no indication in the record that the essential facts 
are in dispute or that significant relevant clinical evidence 
is not currently in the claims folder.  Therefore no further 
evidentiary development appears to be necessary in regard to 
this claim.  

The Board therefore concludes that no further action by the 
RO is required in regard to this claim under the Veterans 
Claims Assistance Act of 2000.  The Board will therefore 
proceed to consider the appellants claim for an increased 
rating for Hodgkin's disease on the basis of the evidence 
currently of record.  


I. Factual Basis.  

During the veteran's brief hospitalizations at the Newport 
Hospital in mid April 1994, a history of initial symptoms a 
month earlier, originally diagnosed as sinusitis, was 
reported.  Three days later, the veteran developed a fever, 
abdominal distress with loose stools and fatigue.  At that 
point, consideration was given to pseudomembranous colitis 
that was subsequently excluded by differential titers and 
flexible sigmoidoscope.  When seen again repeatedly for 
worsening symptoms, laboratory studies revealed findings that 
included that of hemolytic anemia.  

The veteran's symptoms were noted to have improved when he 
was placed on prednisone, but again worsened when this 
medication was discontinued.  A CT scan of the abdomen 
revealed periaortic adenopathy.  He thereafter underwent an 
exploratory laparotomy and mesenteric lymph node biopsy.  The 
pathology studies showed atypical lymphoid infiltrate 
consistent with lymphoma.  The diagnosis was that of 
Hodgkin's disease, type not specified.  

In late April 1994 the veteran began treatment at the Dana-
Farber Cancer Institute consisting of empiric therapy with 
steroids that relieved his hemolytic anemia, fevers, fatigue 
and night sweats.  In mid May 1994, the veteran began the 
first of six cycles of ABVD chemotherapy for Hodgkin's 
disease.  

In a clinical noted dated in early November 1994, it was 
noted that the veteran had completed his sixth and final 
cycle of this chemotherapy.  It was reported that the veteran 
had tolerated the chemotherapy quite well and had no evidence 
of residual lymphadenopathy on CT scan.  When evaluated in 
early April 1995, the veteran was noted to have done quite 
well, and there was no evidence of recurrent lymphadenopathy.  

During subsequent treatment in February 1995, it was noted 
that a CT scan of the veteran's chest had found multiple 
small pulmonary nodules of uncertain etiology.  In April 1995 
it was noted that a thoracoscopic biopsy of three of the 
nodules revealed organizing pneumonia consistent with a 
bleomycin affect.  These pulmonary nodules thereafter 
resolved.  Bell's palsy was also noted that had been treated 
with prednisone and was said to be resolving.  He was 
assessed as doing well with no current evidence of pulmonary 
disease.  

On April 18, 1995, a VA Form 21-528 in which the veteran 
claimed service connection for Hodgkin's lymphoma was 
received by the RO.  

During further treatment at the Dana-Farber Cancer Institute 
in June 1995, evidence of Bell's palsy was reported that was 
slowly improving.  There was no evidence of recurrent 
Hodgkin's disease.  When seen in January 1996 the veteran was 
said to have done well without evidence of recurrent disease.  
A March 1996 CT scan of the chest showed no evidence of 
recurrent disease.  During subsequent treatment in 1996 the 
veteran was said to be doing well in regard to Hodgkin's 
disease.  

During a VA medical examination conducted in February 1996, a 
history of diagnosis and treatment for Hodgkin's disease was 
reported.  It was noted that the veteran had received 
chemotherapy for this disease from May through October 1994.  
It also was noted that the veteran had had no subjective 
complaints except for some shortness of breath and 
fatigability.  

The VA physical evaluation was reported to be essentially 
within normal limits.  No lymph nodes were palpable.  The 
veteran's chest was clear to percussion and auscultation and 
there was no evidence of peripheral edema.  Laboratory 
findings included hemoglobin of 15.6, microhematocrit of 46.5 
percent a white blood cell count of 6800 and a normal 
differential.  

At the conclusion of the VA examination, the diagnosis was 
that of Hodgkin's disease.  The veteran's current disease was 
noted to have been in remission.  It was noted that he had 
not received any chemotherapy since October 1994.  

At a February 1997 hearing at the RO, the veteran testified 
that he had continued to have night sweats and had chronic 
fatigue, weakness and foot problems.  He said that his 
physical activity had been limited by the Hodgkin's disease.  
The veteran also said that he received a CT scan and blood 
work every three months in order to monitor the Hodgkin's 
disease.  

The veteran also said that he had received chemotherapy for 
Hodgkin's disease during the period from April through 
October 1994.  It was further indicated that the veteran 
worked in a local school system five days a week for about 
six hours a day.  He estimated that he had missed three to 
four weeks of work over the course of 1996.  

On VA medical examination in March 1997, it was noted that 
the veteran was on no medications at that time.  His general 
state of health was reported to be stable without any 
exacerbation of fatigue although it was noted that he had not 
returned to his state of health prior to the development of 
Hodgkin's disease.  He had had no radiation or chemotherapy 
since his initial course of chemotherapy in 1994.  

The VA physical examination was reported to be unremarkable 
for adenopathy or splenomegaly.  The veteran's lungs were 
clear to auscultation, and there was no wheezing, rales or 
rhonchi.  No clubbing, cyanosis or edema was noted in the 
veteran's extremities.  Clinically he appeared active, 
stable, and able to perform his normal activities.  His 
activity was decreased from early 1994 when he was able to 
run three to five miles a day.  

After outpatient evaluation at the Dana Farber Cancer 
Institute in June 1997, it was reported that the veteran 
continued to do well in regard to his Hodgkin's disease.  It 
was said that the veteran was feeling well and was preparing 
to run a five-mile race that month.  

After a December 1997 evaluation, it was reported that there 
was no evidence of a reoccurrence of Hodgkin's disease or new 
adenopathy.  It was reported that the veteran had continued 
to work, but was planning to retire soon.  After evaluation 
in May 1998 it was said that veteran continued to do well and 
there was no evidence of recurrence of Hodgkin's disease.  
The following November, the veteran was said to feel very 
well, and a physical examination was unremarkable.  

On a December 1998 VA medical examination the veteran was 
described as well nourished and well developed.  The thyroid 
was not enlarged, and no masses in the neck area were 
reported.  There was no palpable peripheral adenopathy in 
either the anterior or posterior cervical areas or in the 
axillary, inguinal and abdominal regions.  The lungs were 
clear to auscultation.  No wheezing or crackles were 
reported.  No hepatosplenomegaly or masses were found on 
palpation.  There was no cyanosis, clubbing or edema in the 
extremities.  Laboratory data indicated that complete blood 
cell counts were within normal limits.  

The diagnoses included that of status post ABVD treatment for 
Hodgkin's disease in 1994.  This disease was said to be in 
remission for now.  There was no evidence of active disease 
or signs of complications from chemotherapy.  It was noted 
that the veteran underwent follow-up every six months and 
would continue this until the end of 1999.  

It was said that Hodgkin's disease could reoccur at any time, 
as could complications of his chemotherapy, such as thyroid 
dysfunction or tumors, leukemia, and myelodysplasic 
syndromes.  The examiner also indicated that the incidence of 
solid tumors increased with the increase in years post 
chemotherapy.  

During further evaluation at the Dana Farber Cancer Institute 
in November 1999, a physical examination was completely 
unremarkable.  The veteran was said to be in excellent 
physical condition.  

On VA medical examination in April 2000, it was noted that 
the veteran currently had no sweats, fever or weight loss.  
There was no fatigue or adenopathy.  The veteran had no 
gastrointestinal or genitourinary complaints.  The veteran's 
lungs were clear and the abdomen was soft and nontender with 
no evidence of hepatosplenomegaly.  No clubbing, cyanosis, or 
edema in the extremities was reported.  Laboratory data, 
including chemistry and CBC, were entirely normal.  

The diagnosis was that of Hodgkin's disease IIIB by history.  
The veteran was reported to be still in complete remission.  
There were said to be no clear residuals of cardiomegaly, 
tachycardia, syncope, edema, anemia or dyspnea.  

In a November 2000 letter, a private physician said that the 
veteran had done extremely well since being treated with 
chemotherapy for Hodgkin's disease six years earlier.  An 
examination had revealed no evidence of disease.  The 
veteran's chest was normal on x-ray study, and his CBC was 
completely normal.  

During an evaluation conducted at the Dana Farber Cancer 
Institute in November 2000, there was no palpable adenopathy, 
and the veteran's lungs were noted to be clear.  An abdominal 
examination was negative, and it was noted that the veteran 
worked out to control his weight.  

VA outpatient treatment records reflect treatment during 2000 
and 2001 for various disorders not now at issue and follow-up 
for Hodgkin's disease.  The Hodgkin's disease was noted to be 
in remission and the veteran was followed for this disorder 
at the Dana Farber Cancer Institute on a yearly basis.  In 
the course of the veteran's treatment by the VA, he was noted 
to go to the gym four times weekly for aerobic exercise in 
order to control his weight and would go for walks on the 
days that he did not go to the gym.  

On a private oncology examination in June 2001, it was noted 
that the veteran was on no medications.  His Hodgkin's 
disease was said to be in complete and persistent remission 
since chemotherapy was performed seven years earlier.  



II.  Legal Analysis.  

38 U.S.C.A. § 1155 (West 1991 ) and 38 C.F.R. § Part 4 (2001) 
provide that disability evaluations are determined by 
application of a schedule of ratings which is based on the 
average impairment of earning capacity in civil occupations. 
Separate diagnostic codes identify the various disabilities.  

During the pendency of the veteran's current claim the 
regulations governing the rating criteria for Hodgkin's 
disease were revised.  See 60 Fed. Reg. 49227(1995).  Where 
the law and regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional authority to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Accordingly, the Board will consider the veteran's claim for 
an increased rating for Hodgkin's disease under both the old 
and new rating criteria. 

Under the criteria of 38 C.F.R. § 4.117 including Diagnostic 
Code 7709 for the evaluation of Hodgkin's disease that was in 
effect prior to September 25, 1995, a 30 percent rating was 
warranted where the disorder was productive of an occasional 
low grade fever, mild anemia, fatigability, or pruritus.  

A 60 percent rating was assignable if there was general 
muscular weakness with loss of weight and chronic anemia; or 
where there were secondary pressure symptoms such as marked 
dyspnea, edema with pains and weakness of an extremity, or 
other evidence of severe impairment of general health.  

A 100 percent rating was warranted for acute (malignant) 
types or chronic types with frequent episodes of high and 
progressive fever or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusions, or 
severe anemia with marked general weakness.  A 100 percent 
rating was to be continued for 1 year following the cessation 
of surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  At that point, if there had been no 
local recurrence or invasion of other organs, the rating was 
to be based on residuals.  

Under the criteria of 38 C.F.R. § 4.117 including Diagnostic 
Code 7709 for the evaluation of Hodgkin's disease that was in 
effect on and after September 25, 1995, a 100 percent rating 
is warranted for Hodgkin's disease when there is active 
disease or during a treatment phase.  

The 100 percent rating shall be continued beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after the discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based on that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105.  If there has been no local recurrence or 
metastasis, the disorder shall be rated on residuals.  

In considering the assignment of a higher rating based on 
residuals, the Board has reviewed the criteria of 38 C.F.R. 
§ 4.88b including Diagnostic Code 6354 for the evaluation of 
chronic fatigue syndrome that came into effect on and after 
July 31, 1996.  

A 100 percent rating is warranted under these criteria when 
there is debilitating fatigue, cognitive impairment or a 
combination of other signs and symptoms that are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and that may occasionally 
preclude self-care.  

A 60 percent would be assignable when manifestations are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level or that, wax and 
wane, resulting in periods of incapacitation of at least six 
weeks total duration per year.  

A 40 percent would be assignable when manifestations are 
nearly constant and restrict routine daily activities to 50 
to 75 percent of the pre-illness level or that, wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year.  

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b) (2), which provides that 
the effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release from service if application is received within one 
year from such discharge or release.  

Otherwise, in cases where the application for the particular 
condition at issue was not filed until more than one year 
after service, the effective date will be the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  

The Board has reviewed the full history of the veteran's 
service-connected Hodgkin's disease.  

Initially it is noted that the veteran's chemotherapy 
treatment for Hodgkin's disease was completed in October 
1994.  Under the criteria of 38 C.F.R. § 4.117, Diagnostic 
Code 7709 for the evaluation of Hodgkin's disease that was in 
effect prior to September 25, 1995, a 100 percent rating for 
Hodgkin's disease was to be in effect for a period of one 
year subsequent to the cessation of such chemotherapy.  

However, the veteran's claim for service connection for 
Hodgkin's disease was not received by the VA until April 18, 
1995, about six months after the cessation of the veteran's 
chemotherapy treatment for Hodgkin's disease.  Under the 
provisions of 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b) 
(2), in cases such as this one where the veteran did not file 
his claim within a year following service discharge, the 
effective date of service connection can be no earlier than 
the date of the veteran's claim.  

Therefore, the RO assigned an effective date of April 18, 
1995 or the date of the veteran's claim for the assignment of 
the 100 percent rating for the service-connected Hodgkin's 
disease based on chemotherapy.  

Under the criteria of Diagnostic Code 7709 in effect prior to 
September 25, 1995, the 100 percent rating for Hodgkin's 
disease based on chemotherapy treatment for Hodgkin's disease 
was to be terminated one year after the termination of such 
treatment, which occurred in this case during October 1994.  

Accordingly, the 100 percent schedular rating for the 
Hodgkin's disease based on this provision was effective 
through October of 1995.  Since the evidence of record shows 
that the veteran's Hodgkin's disease went into complete 
remission prior to November 1995, a continuance of the 100 
percent rating after November 1, 1995 is not warranted under 
either the old or the new criteria of Diagnostic Code 7709.  

VA clinical records of the veteran's follow-up treatment for 
Hodgkin's disease subsequent to November 1996, as well as 
reports of VA medical examinations conducted in February 
1996, March 1997, December 1998, and April 2000 indicate that 
the veteran's Hodgkin's disease has remained in complete 
remission since termination of chemotherapy in late 1994.  

In addition, the clinical records disclose no evidence 
indicative of residual disability from this disease which 
would warrant the assignment of a rating higher than the 
current 30 percent.  

Specifically, there are no findings indicative of loss of 
weight, anemia, or secondary pressure symptoms, such as 
marked dyspnea, edema with pains and weakness of an 
extremity, or other evidence of severe impairment of general 
health.  

The Board notes in this regard that, while the veteran 
complained of fatigue and weakness during a February 1997 
hearing, no such complaints were recorded on a VA medical 
examination conducted about a month later.  Moreover the 
evidence indicates that the veteran had maintained an active 
lifestyle which included a normal work schedule prior to his 
retirement and considerable physical exercise that included 
running significant distances, workouts at a gym and aerobic 
exercises in order to control his weight.  

Symptomatology of this extent is adequately reflected by the 
30 percent rating currently in effect, whether under the 
criteria of Diagnostic Code 7709 in effect prior to September 
25, 1995 or the criteria of other diagnostic criteria 
effective on and subsequent to that date.  



ORDER

An increased rating in excess of 30 percent for the service-
connected Hodgkin's disease is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

